DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) regarding claim 19:
Claim 19 recites the limitations "a first voltage terminal" and “a first voltage” in lines 4-5.  It is unclear and therefore indefinite if these are the same as “a first voltage terminal” and “a first voltage” recited in claim 2 from which claim 19 depends.
	Claim 19 recites the limitations "a second voltage terminal" and “a second voltage” in line 10.  It is unclear and therefore indefinite if these are the same as “a second voltage terminal” and “a second voltage” recited in claim 3 from which claim 19 depends.
	b) regarding claim 20:

	Claim 20 recites the limitations "a second voltage terminal" and “a second voltage” in line 10.  It is unclear and therefore indefinite if these are the same as “a second voltage terminal” and “a second voltage” recited in claim 3 from which claim 20 depends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (US Patent No. 7,456,660) in view of Jinda (JP 2009-188749).
a) regarding claim 1:
Kurokawa discloses an OR logic operation circuit (238 in Figure 3A), comprising: 
a first inverter (234), wherein the first inverter is configured to invert a first control signal (in1), which is received, to output a second control signal; 
a second inverter (235), wherein the second inverter is configured to invert a third control signal (in2), which is received, to output a fourth control signal; and 
a NAND gate (236) with an output terminal (output of 236) to achieve an OR operation  (column 6, lines 51-54).  

Jinda in the same field of endeavor teaches a NAND gate (Figure 13) comprises: a first control circuit (Qn_14, Qn_1, Qn_76, Qn_75), wherein the first control circuit is connected to the first inverter (via IN2), the second inverter (via IN1), and an output terminal (OUT), and is configured to perform first control on a first node (A) and the output terminal (OUT) to achieve an OR operation, under control of the second control signal (IN2) and the fourth control signal (IN1), and to output a first level of an output signal (Vss) at the output terminal; and a second control circuit (Qn_3, Qn_2 and Cap), wherein the second control circuit is connected to the output terminal (OUT), and is configured to perform second control on the first node (A) and the output terminal (OUT) to output a second level of the output signal (Vdd) at the output terminal.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the NAND gate taught by Jinda to replace the NAND gate in the circuit disclosed by Kurokawa since it only requires the simple substitution of one known element for another to obtain predictable results.

The combination of Kurokawa and Jinda disclose the OR logic operation circuit according to claim 1, wherein the second control circuit comprises: 
a first transistor (Jinda, Qn_3), wherein a first terminal of the first transistor is connected to a control terminal of the first transistor, and is connected to a first voltage terminal to receive a first voltage (Jinda, Vdd); 
a second transistor (Jinda, Qn_2), wherein a first terminal of the second transistor is connected to the first voltage terminal to receive the first voltage (Jinda, Vdd), a control terminal of the second transistor is connected to a second terminal of the first transistor and the first node (Jinda, A); and 
a first capacitor (Jinda, Cap), wherein one terminal of the first capacitor is connected to the first node (Jinda, A), and another terminal of the first capacitor is connected to a second terminal of the second transistor and the output terminal (Jinda, Cap).
c) regarding claim 3:
The combination of Kurokawa and Jinda disclose the OR logic operation circuit according to claim 2, wherein the first control circuit comprises: 
a third transistor (Jinda, Qn_14), wherein a first terminal of the third transistor is connected to the first node (Jinda, A), and a control terminal of the third transistor is connected to a third node to receive the fourth control signal (Jinda, IN1); 
a fourth transistor (Jinda, QN_76), wherein a first terminal of the fourth transistor is connected to a second terminal of the third transistor, a control terminal of the fourth transistor is connected to a second node to receive the second control signal (Jinda, 
a fifth transistor (Jinda, Qn_1), wherein a first terminal of the fifth transistor is connected to the output terminal (Jinda, OUT), and a control terminal of the fifth transistor is connected to the control terminal of the third transistor; and 
a sixth transistor (Jinda, Qn_75), wherein a first terminal of the sixth transistor is connected to a second terminal of the fifth transistor, a control terminal of the sixth transistor is connected to the control terminal of the fourth transistor, and a second terminal of the sixth transistor is connected to the second voltage terminal to receive the second voltage (Jinda, Vss).
d) regarding claim 4:
The combination of Kurokawa and Jinda disclose the OR logic operation circuit according to claim 3, wherein the first transistor to the sixth transistor all are depletion mode transistors (Jinda, specification).
e) regarding claim 18:
The combination of Kurokawa and Jinda disclose the driving method of the OR logic operation circuit according to claim 1, comprising: 
in a case where the first control signal (Kurokawa, in1) and the third control signal (Kurokawa, in2) are both at a first level (Low), outputting the first level (Low) of the output signal at the output terminal (Kurokawa, output of 236); and 
in a case where at least one of the first control signal (Kurokawa, in1) and the third control signal (Kurokawa, in2) is at a second level (high), outputting the second level of the output signal (high) at the output terminal (Kurokawa, output of 236).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Jinda as applied to claim 1 above, and further in view of Luo et al. (US Patent No. 8,013,633).
a) regarding claims 5 and 6:
The combination of Kurokawa and Jinda disclose the OR logic operation circuit according claim 1.
Kurokawa and Jinda fail to explicitly disclose wherein the first/second inverter comprises: a seventh/ninth transistor, wherein a first terminal of the seventh/ninth transistor is connected to a control terminal of the seventh/ninth transistor, and is connected to a first voltage terminal to receive a first voltage; and an eighth/tenth transistor, wherein a first terminal of the eighth/tenth transistor is connected to a second terminal of the seventh/ninth transistor and a second node, a control terminal of the eighth/tenth transistor, as an input terminal of the first/second inverter, receives the first/second control signal, and a second terminal of the eighth/tenth transistor is connected to a second voltage terminal to receive a second voltage, wherein the second node serves as an output terminal of the first/second inverter.
Luo et al. in the same field of endeavor teaches an inverter (Figure 1) comprises: a seventh/ninth transistor (110), wherein a first terminal of the seventh/ninth transistor is connected to a control terminal of the seventh/ninth transistor, and is connected to a first voltage terminal to receive a first voltage (Vdd); and an eighth/tenth transistor (120), wherein a first terminal of the eighth/tenth transistor is connected to a second terminal of the seventh/ninth transistor and a second node (115), a control terminal of the eighth/tenth transistor, as an input terminal of the first/second inverter, receives the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the inverter taught by Lou et al. to replace each inverter in the circuit disclosed by the combination of Kurokawa and Jinda since it only requires the simple substitution of one known element for another to obtain predictable results.
Allowable Subject Matter
Claims 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious a shift register unit, comprising a first shift register sub-unit, a second shift register sub-unit, and the OR logic operation circuit according claim 1, wherein the first shift register sub-unit is connected to the first inverter of the OR logic operation circuit, and the second shift register sub-unit is connected to the second inverter of the OR logic operation circuit, along with all the other limitations as required by claim 7.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842